Citation Nr: 0606962	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from July 
1953 to June 1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the veteran's claims for service 
connection for PTSD and diabetes mellitus.  In March 2003, he 
testified before a Decision Review Officer (DRO) at the RO.  
During the hearing, he withdrew the appeal of his claim for 
service connection for diabetes mellitus (see Hr'g. Tr., 
pg. 1).  So that issue is no longer before the Board.  See 38 
C.F.R. § 20.204(c) (2005).  A hearing before the Board was 
also scheduled in January 2006, but he failed to appear for 
it.  He has not explained his absence or requested to 
reschedule this hearing.  So his appeal will be processed as 
if he withdrew his request for a hearing before the Board.  
38 C.F.R. § 20.704(d) (2005).


FINDINGS OF FACT

1.  PTSD has been diagnosed and medically attributed to the 
veteran's service.  

2.  The veteran's statements regarding his PTSD stressors are 
consistent with the circumstances, conditions, or hardships 
of his service. 


CONCLUSION OF LAW

The veteran's PTSD was incurred during service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because, even if there has not been, it is merely 
inconsequential and, therefore, at most harmless error.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 
18 Vet. App. 112, 120 - 21 (2004) (Pelegrini II) (withdrawing 
its' decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I)).


Governing Statutes and Regulations

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection for PTSD, in particular, 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (the diagnosis must 
conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of each and every detail of the 
veteran's personal participation in the alleged combat 
activity in Vietnam.  Rather, the mere fact that his unit was 
involved in that combat activity is reason enough, alone, to 
presume that he experienced the type of stressor alleged in 
that capacity.  Thus, his combat stressor must be conceded, 
particularly when all reasonable doubt is resolved in his 
favor concerning this.  See 38 C.F.R. §3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany, 9 Vet App. at 519.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

Unfortunately, the veteran's service medical records (SMRs) 
were destroyed in a fire in 1973 at the National Personnel 
Records Center (NPRC) (a federal records repository) in St. 
Louis, Missouri (See July 2002 response from the NPRC).  
When a veteran's SMRs are unavailable, the VA's duty to 
assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  

While there is a heightened duty to consider the benefit of 
the doubt doctrine when, as here, a veteran's SMRs have been 
destroyed, this does not lower the threshold for an 
allowance of a claim, for example, where the evidence almost 
but not quite reaches the positive-negative balance.  In 
other words, the legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 
Vet. App. 46 (1996).


Legal Analysis

The veteran was assigned to the 440th Signal Aviation 
Construction Battalion as a pole lineman.  He was in Korea 
from March 1954 through April 1955 (see Hr'g. Tr., pgs. 5-6).  
With regard to his PTSD stressors, he said that he worked on 
communication gear and would sometimes come under enemy fire 
(pg. 5).  He also said he saw a marine step on a land mine, 
drove a jeep through a mine field, and participated in covert 
operations with the Marines "night raider unit" (pgs. 7-8).  

The veteran did not receive any medals that confirm that he 
engaged in combat with the enemy.  However, the 440th Signal 
Aviation Construction Battalion was cited for exceptionally 
meritorious service in support of combat operations in Korea 
during the period of July 1951 to May 1954.  See May 2004 
response from the United States Armed Services Center for 
Research of Unit Records (USASCRUR) (now known as the U.S. 
Army and Joint Services Records Research Center (JSRRC)).  
According to JSRRC's research, his battalion was assigned the 
mission of providing long lines of fixed outside plant 
communications, and construction wire, cable and radio 
antenna systems to meet the Fifth Air Force requirements.  
This included construction in forward and island areas under 
enemy fire and during the period of truce on the entire 
peninsula and the islands adjacent to Korea.

The veteran claims that he first began experiencing PTSD 
symptoms after the terrorist attacks on September 11, 2001.  
VA outpatient treatment (VAOPT) records indicate he attended 
PTSD group therapy twice in January 2002.    In February 
2002, he said he was doing much better with Zoloft and 
Trazodone.  His anxiety and nightmares had stopped and he no 
longer felt like attending the PTSD support group.  In May 
2002, he reported that he was having flashbacks from the war.  
The report of a May 2002 Agent Orange Consultation notes that 
he was diagnosed with PTSD.  In August 2002, he had his first 
appointment with Dr. Amir in the Mental Health Clinic.  He 
complained of flashbacks and nightmares about Korea - 
specifically a fear of stepping on land mines.  He also said 
he felt anxious, depressed and suicidal.  He was diagnosed 
with PTSD, major, chronic, severe.   Subsequent VAOPT records 
indicate he continued to have intrusive thoughts and 
flashbacks.    

In this instance, the veteran has been diagnosed with PTSD, 
which has been attributed to his military service.  Although 
he did not receive any service medals that would confirm that 
he engaged in combat with the enemy, his unit was cited for 
meritorious service in support of combat operations.  His 
statements concerning having to fix communication systems 
while under enemy fire are consistent with the circumstances, 
conditions, or hardships of his service. See, 38 C.F.R. 
§ 3.304(d); Zarycki, 6 Vet. App. at 98.  Given this, and the 
fact that his SMRs are unavailable through no fault of his 
own, the Board finds that that the evidence for and against 
this claim is at least evenly balanced (i.e. in relative 
equipoise).  So the benefit of the doubt will be resolved in 
the veteran's favor and the claim for service connection for 
PTSD granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for PTSD is granted.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


